Exhibit 10(c)

[Peoples Energy Corporation Letterhead]

 

 

May 22, 2002

 

Thomas A. Nardi
Senior Vice President, Chief
  Financial Officer and Treasurer
Peoples Energy Corporation
130 E. Randolph Drive
Chicago, IL 60601

Dear Tom:

As you are aware, certain terms and conditions of the employment letter
agreement between Peoples Energy Services Corporation ("PESCO") and you, dated
October 9, 2000 (the "2000 Agreement") are no longer apposite to your situation
and other matters require restatement or clarification.

Set forth below are provisions that I believe should replace the terms in the
2000 Agreement. Your acceptance of this letter will constitute a new agreement
(this "Agreement") that supercedes the 2000 Agreement.

 1. Accelerated Paid Time Off Benefits

    You are eligible for 31 days of paid time off ("PTO") under the Peoples
    Energy Corporation Paid Time Off Plan. You will be eligible for additional
    PTO days when you have accrued five years of actual employment service.

 2. Pension Benefit

    In the event you are terminated other than for Cause (as defined in the
    Confidentiality and Severance Agreement between PEC and you, effective May
    22, 2002 (the C&S Agreement")) and your termination occurs prior to the date
    of a Change of Control, as defined in the C&S Agreement, your pension
    benefit will be enhanced generally in the same manner as described in the
    second, third and fourth sentences of paragraph 3a of the C&S Agreement. It
    is understood and agreed that in the event you are terminated on or after
    the date of a Change of Control, as defined in the C&S Agreement, you shall
    not be entitled to any enhanced pension benefit under the terms of this
    Agreement, and any entitlement you may have to severance benefits shall be
    pursuant to the C&S Agreement. For purposes of clarification, the
    determination of your enhanced pension benefit is described in Attachment A,
    hereto and by reference made a part of this Agreement.

 3. Confidential Information

    a.  Executive understands and acknowledges that, by virtue of his position
    with the Company, he will have access to confidential information belonging
    to the Company, the disclosure or use of which may damage the Company.
    "Confidential Information" includes, but is not limited to, information
    regarding the Company's hydrocarbon interests and prospects, computer
    programs; unpatented inventions, discoveries or improvements; marketing,
    manufacturing, or organizational research and development, or business
    plans; sales forecasts; personnel information, including the identity of
    other employees of the Company, their responsibilities, competence,
    abilities, and compensation; pricing and financial information; current and
    prospective customer lists and information on customers or their employees;
    information concerning planned or pending acquisitions or divestitures; and
    information concerning purchases of major equipment or property.
    "Confidential Information" does not include information which is in or
    hereafter enters the public domain through no fault of Executive, is
    obtained by Executive from a third party having the legal right to use and
    disclose the same, or was in the possession of Executive before the date of
    his employment with the Company. Executive agrees that all Confidential
    Information is and shall remain the sole property of the Company, and he
    agrees to maintain the confidential information in strict confidence at all
    times during and after his employment. During the term of his employment,
    Executive agrees not to use any Confidential Information except in
    furtherance of his duties for the Company, nor to disclose any Confidential
    Information except to officers or other employees of the Company when it is
    necessary, in the course of business, to do so. Upon termination of
    employment with the Company, Executive shall not use the Confidential
    Information for any reason or disclose it to any person.

    b.  This Paragraph 3 shall not prevent Executive from using general skills
    and experience developed in positions with the Company or other employers,
    or from accepting a position of employment with another company, firm, or
    other organization which, provided that such position does not require the
    divulgence or use of the Confidential Information.

    c.  For a one-year period following termination of employment with the
    Company, Executive will not directly or indirectly solicit, induce or
    encourage any other person to leave his or her employment with the Company
    or any of its Affiliates to take employment or accept a committing
    relationship with any entity that invests in, produces, transports or
    markets hydrocarbons or minerals.

    d.  Executive acknowledges that his failure to comply with the terms of this
    Paragraph 3 will cause irreparable damage to PEC and/or its Affiliates.
    Therefore, he agrees that, in addition to any other remedies at law or in
    equity available to PEC or the Affiliates for his breach or threatened
    breach of this Paragraph 3, PEC or any of its Affiliates are entitled to
    injunctive relief against him to prevent such damage or breach. If any
    restriction in this Paragraph 3 is found to be too broad to permit
    enforcement to its full extent, such restriction shall be enforced to the
    maximum extent permitted by law, and Executive agrees that such restriction
    may be judicially modified to permit such maximum enforcement.

 4. Waiver and Releases.

    a.  In consideration of the covenants under this Agreement, including, but
    not limited to, paragraph 2, the Executive hereby waives, releases and
    forever discharges the Company from any and all claims he has or may have
    against the Company thereof arising out of or relating to The PEC SRB, Part
    A and Part B, provided that any amount paid to the Executive equivalent to
    the Present Value Amount of the benefits accrued by Executive under the PEC
    SRB Part A and Part B as calculated pursuant to paragraph 2 exceeds the
    amount of the Executive's accrued benefits under the PEC SRB, Part A and
    Part B as of the date of the Executive's termination of employment.

    b.  In consideration of the covenants under this Agreement, including, but
    not limited to, paragraph 2, and as a condition precedent to receiving any
    payments under this Agreement, the Executive agrees to execute after the
    date of his termination of employment, a release substantially in the form
    of Attachment B attached hereto and by this reference made a part hereof.

 5. Entire Understanding
    
    
    
    This Agreement contains the entire understanding between PEC and you with
    respect to the subject matter hereof and supersedes any prior agreement
    between PEC, PESCO and you, except that the provisions of this Agreement
    shall not affect or operate to reduce any benefit or compensation owing to
    you of any kind elsewhere provided including, without limitation, the C&S
    Agreement, and not expressly provided for in this Agreement. PEC and you
    agree that the 2000 Agreement is terminated and of no further force and
    effect, effective as of the date of your acceptance of this Agreement.

If you accept this Agreement, please evidence your acceptance by signing below
in the indicated space.

 

Sincerely,

 

 

 

/s/ T. M. PATRICK

 

 

 

President and Chief Operating Officer

 

 

Accepted this 22nd day of
May, 2002.

 

By:

/s/ THOMAS A. NARDI

 

Thomas A. Nardi

 

Senior Vice President, Chief

 

  Financial Officer and Treasurer

 

 

Attachment A to Agreement between Peoples Energy Corporation and
Thomas A. Nardi, dated May 22, 2002

Pension Benefit

If Mr. Thomas A. Nardi ("Executive") has been employed by PEC or an Affiliate
for at least five (5) years prior to termination of employment, the Executive
will be paid in cash within ten (10) business days after termination of
employment, an amount equal to the remainder of (x) the Present Value Amount of
the benefits that would have been accrued by the Executive under the PEC
Retirement Plan and the PEC SRB, Part A and Part B on the date of termination of
employment, determined as if the Executive (i) had received credit for an
additional twenty-one (21) years of Benefit Service, and (ii) had commenced
participation in the PEC Retirement Plan and the PEC SRB as of the first date of
Executive's actual employment with PESCO less (y) the Present Value Amount of
the benefits accrued by the Executive under the PEC Retirement Plan and the PEC
SRB, Part A and Part B on the date of termination of employment. If the
Executive has been employed by PEC or an Affiliate for less than five (5) years
at the date of termination of employment, then the Executive will be paid in
cash within ten (10) business days after termination of employment, an amount
equal to the Present Value Amount of the benefits that would have been accrued
by the Executive under the PEC Retirement Plan and PEC SRB, Part A and Part B on
the date of termination of employment, determined as if the Executive (i) had
commenced participation in the PEC Retirement Plan and the PEC SRB as of the
first date of Executive's actual employment with PESCO and (ii) had received
credit for the number of years of Benefit Service equal to the sum of (x) the
number of years that the Executive has been employed by the Company and (y) the
product of 20 multiplied by a fraction, the numerator of which is equal to the
number of whole months the Executive has been employed by PEC or Affiliate at
the date of termination of employment and the denominator of which is equal to
sixty (60). The following shall apply for purposes of determining the
Executive's benefits under the preceding provisions.

 1. Such benefits shall be determined as full benefits, without actuarial
    reduction, as if the Executive qualified for the Rule of Eighty-Five under
    the PEC Retirement Plan and PEC SRB (regardless of whether the Executive so
    qualifies).
    
    
     
    
    
 2. Executive's benefit under the preceding provisions shall be determined as if
    Executive's participation in the PEC Retirement Plan and the PEC SRB
    commenced as of the first date of Executive's actual employment with Peoples
    Energy Services Corporation.
    
    
     
    
    
 3. If Executive is terminated prior to completing three (3) years of employment
    with PEC or an Affiliate, Executive's 12-month average compensation for the
    purpose of calculating a benefit under the proceeding provisions shall be
    determined by utilizing all months of Executive's actual compensation that
    may be used to calculate a pension benefit under the PEC Retirement Plan and
    the PEC SRB.

All capitalized terms not otherwise specifically defined in this Attachment A,
shall have the same meaning as defined in the Confidentiality and Severance
Agreement between Peoples Energy Corporation and Thomas A. Nardi, Senior Vice
President, Chief Financial Officer and Treasurer, effective as of May 22,  2002.

 

 

Attachment B To Agreement Between Peoples Energy Corporation and
Thomas A. Nardi, Dated May 22, 2002

RELEASE AGREEMENT

This Release Agreement is entered into on this 22nd day of May, 2002, between
Thomas A. Nardi, Senior Vice President, Chief Financial Officer and Treasurer
("Executive") and Peoples Energy Corporation on behalf of Peoples Energy
Corporation and any Affiliate and successor or successors to Peoples Energy
Corporation. Any defined term not explicitly defined herein shall have the same
meaning as defined in the Agreement.

 1. In consideration of the benefits to be paid and provided to the Executive
    under that certain Agreement between Peoples Energy Corporation ("PEC") and
    the Executive, dated as of May 22, 2002, ("Agreement") Executive waives,
    releases and forever discharges PEC (including its current and former
    Affiliates, and their current and former officers, directors, employees and
    agents) from all claims which he may have against PEC (including its current
    and former Affiliates, and their current and former officers, directors,
    employees and agents and PEC's and its Affiliates', benefit plans and
    fiduciaries thereof) arising out of the Americans With Disabilities Act, the
    Age Discrimination in Employment Act, Title VII of the Civil Rights Act of
    1964, the Illinois Human Rights Act, the Employee Retirement Income Security
    Act, or any other federal, state or local statute, regulation, ordinance, or
    doctrine of common law.
    
    
     
    
    
 2. The Executive acknowledges that, prior to his execution of this Release
    Agreement, he was encouraged to review it with counsel or anyone else of his
    choosing. Executive states that he understands its meaning and that he
    knowingly, freely and voluntarily executes it.
    
    
     
    
    
 3. The Executive agrees that any change made to the Agreement and to this
    Release Agreement, whether or not material, will not extend the twenty-one
    day period for accepting this Release Agreement.

PEC encourages the Executive to consult with an attorney regarding this Release
Agreement. If after review, the Executive wishes to accept, he should sign the
document and return it to the Secretary of Peoples Energy Corporation. This
Release Agreement will not become effective until seven days thereafter, and if
the Executive changes his mind within that period, he may revoke this Release
Agreement by notifying the Secretary of Peoples Energy Corporation. The
Executive understands and agrees that no benefits will be paid or provided to
the Executive under the Agreement prior to the (i) this Release Agreement being
executed by and delivered by the Executive to the Secretary of PEC; and (ii)
this Release Agreement becoming irrevocable.

PEOPLES ENERGY CORPORATION:

By: _____________________________

____________________________

 

Date

By: _____________________________

____________________________

Thomas A. Nardi

Date

 